


Exhibit 10.6
      
INDEMNIFICATION AGREEMENTS
      
MariLyn R. Blair
Michael B. Bracy
Robert M. Burks, Jr.
Barbara J. Doyle
Deloris R. Duquette
Kirby A. Dyess
Larry H. Eggleston
Jon E. Eliassen
Charles H. Gaylord
Thomas S. Glanville
Steven M. Helmbrecht
John W. Holleran
Phillip Le Bris
Chuck McAtee
Philip C. Mezey
Sharelynn F. Moore
Sharon L. Nelson
LeRoy D. Nosbaum
Carl W. Porter
Gary E. Pruitt
Marcel Regnier
Jared P. Serff
Russell E. Vanos
Shannon M. Votava
Robert W. Whitney
Graham M. Wilson




